NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

MICHAEL THOMAS WHITE,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-2112
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 30, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Sarasota County; Charles E. Roberts,
Judge.

Michael Thomas White, pro se.


PER CURIAM.

             Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Bizzell v.

State, 912 So. 2d 386 (Fla. 2d DCA 2005); Greenlee v. State, 591 So. 2d 310 (Fla. 2d

DCA 1991); Oxendine v. State, 852 So. 2d 286 (Fla. 5th DCA 2003).



KHOUZAM, MORRIS, and LUCAS, JJ., Concur.